Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to an amendment application received on 01/27/2022. In the amendment, applicant has amended claims 1-2, 5, 10-12, 15 and 20. Claims 3-4 and 13-14 have been cancelled. Claims 21-22 have been added as new claims. Claims 6-9 and 16-19 remain original.
For this Office Action, claims 1-2, 5-12 and 15-22 have been received for consideration and have been examined.  
Response to Arguments
Claim Rejections under 35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) rejection under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2, 5-12 and 15-22 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 1 and 11 recites the limitation "after receiving a request from a telephony authentication system of the telephone, sends the first numeric code to the telephony authentication system". There is no prior step of “receiving a request from the telephony authentication system”. Therefore is insufficient antecedent basis for this limitation in the claim. 
Dependent claims inherit this deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-12 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al., (US20050159984A1) in view of Krantz et al., (US20100278322A1) and further in view of Varadharajan et al, (US20140075202A1) hereinafter referred as “Rajan”.
Regarding claim 1, Hirano discloses:
A system for authenticating a user, comprising: a microprocessor; and a computer readable medium, coupled with the microprocessor and comprising microprocessor readable and executable instructions that program the microprocessor to execute: 
an authentication system that receives a request to authenticate the user, wherein the request to authenticate the user requires one or more non-numeric metrics (see FIG. 9; step S9-1; i.e. member ID and password) to authenticate the user from a first user input into a user device ([0039] for type of login authentication means which consist of non-numeric metrics such as a magnetic card or an IC card, one created from intrinsic biological information of an individual such as a fingerprint or a retina pattern, and the like; [0172] First, the patient member enters his member ID and password to log into the medical data management system (S9-1)); 
validates the request to authenticate the user that requires the one or more non- numeric metrics ([0172] First, the patient member enters his member ID and password to log into the medical data management system (S9-1), and has the global menu for patient members displayed); 
after validating the request to authenticate the user that requires the one or more non-numeric metrics ([0172] First, the patient member enters his member ID and password to log into the medical data management system (S9-1), and has the global menu for patient members displayed. Examiner’s Note: the ‘display of global menu for members’ is an indication that authentication of patient member is successful and validated), 
generates a first numeric code, different than the one or more non-numeric metrics (See [0039]), based on a subsequent user input into the user device, different than the first user input ([0172] selects a one-time password creation button (S9-3); [0173] There are two methods of creating a one-time password to select from (S9-4) … If additional ones need to be created, the number of additional ones is entered (S9-7, S9-8). Then, the system creates common one-time passwords and sets a period of validity (S9-9)); 
sends the first numeric code for display to the user (0173] Thereafter, the created common one-time passwords are displayed on screen (S9-11)).
Hirano fails to disclose:
wherein the first numeric code is used to grant access to a telephone that requires authentication via a numeric keypad on the telephone; a telephony authentication system to authenticate the user at the telephone. 
However, Krantz discloses:
	wherein the first numeric code is used to grant access to a telephone that requires authentication via a numeric keypad on the telephone ([0007] When a user enters the numeric user identifier and PIN, a network server dynamically looks up the associated user, determines the phone used by the user, and returns the user identity to the phone. The phone then authenticates the user based on the extension and PIN or uses the user identity to enroll for credentials on behalf of the user; [0039] As further illustrated in FIG. 4, the authentication component 204 authenticates the telephone 104 based on the PIN 404. The authentication component 204 looks up the PIN 404 against the username/password identity credentials associated with the PIN 404. The authentication component 204 uses the PIN 404 to verify that the user using the telephone 104 at the particular extension 402 is in fact the correct user assigned to the extension 402);
a telephony authentication system to authenticate the user at the telephone (FIG. 1; [0032] The system 100 also includes a provisioning component 108 for receiving the identification code 106 and provisioning the telephone 104 to a telephony infrastructure 110 based on the identification code 106 … the provisioning component 108 enables the user to provision the telephone 104 and thereby communicate through the telephony infrastructure 110 without the intervention of network administration).
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Hirano reference and have an authenticating system for granting access to a telephone through Personal Identification Number (PIN), as disclosed by Krantz.
	The motivation to have the authenticating system for granting access to a telephone through Personal Identification Number (PIN) is to allow user to grant access to the telephone through telephone keypad (See Krantz: [0039]). 
The combination of Hirano and Krantz fails to disclose:
after receiving a request from a telephony authentication system of the telephone, sends the first numeric code to the telephony authentication system.
However, Rajan discloses:
after receiving a request from a Service Provider [telephony authentication system of the telephone], sends the encrypted second random number y [first numeric code] to the Service Provider [telephony authentication system] ([0018] After the authentication server authenticates the user device, a second random number y is generated; [0019] The encrypted second random number y, user id and element Q are sent to the service provider (step 150); [0022] Alternatively, the pre-defined number can be send by the authentication server along with the second random number to the user device and the service provider; [0024] Alternatively, the user may send the user id to a service provider and the service provider may redirect it to an authentication server).
It would have been obvious to an ordinary skill in the art before the effective filing date of the claimed invention to modify the Hirano and Krantz references and include an authentication mechanism between authentication server and service provider, as disclosed by Rajan.
The motivation to include Rajan’s disclosed authentication mechanism is to ensure that not only user is authenticated through the authentication server but also allows the service provider to verify the user credentials through the authentication server by comparing the values of generated random numbers by the authentication server when user was authenticated using non-numeric metrics.
Regarding claim 2, the combination of Hirano, Krantz and Rajan discloses:
The system of claim 1, wherein the service provider [telephony authentication system] authenticates the user at the user device [telephone] by comparing the first numeric code to a second numeric code (Rajan: [0022] the pre-defined number can be send by the authentication server along with the second random number to the user device and the service provider; [0023] After computing Z′, the service provider compares the value of Z with Z′. If the value matched, the access for the service (as requested by the user) of the service provider is given to the user device (step 190)).
Regarding claim 5, the combination of Hirano, Krantz and Rajan discloses:
The system of claim 1, wherein the sent first numeric code is associated with a validity time period (Hirano: [0173] the system creates common one-time passwords and sets a period of validity).
Regarding claim 6, the combination of Hirano, Krantz and Rajan discloses:
The system of claim 2, wherein telephony authentication system grants access to the telephone if the first numeric code matches the second numeric code (Krantz: [0075] At 1200, a telephone of a user is authenticated to a communications network using a user identifier and PIN. At 1202, a certificate is issued to the telephone based on the user identifier and the PIN. At 1204, the telephone is registered to the network using the certificate).
Regarding claim 7, the combination of Hirano, Krantz and Rajan discloses:
The system of claim 6, wherein the telephony authentication system grants access to another telephone system based on the access granted to the telephone as part of a single sign-on process (Krantz: [0068] The mobile user presses a logon button and, enters an extension/phone number and PIN. The phone discovers the network, which verifies the extension/phone number and PIN. The network provisions a SIP URI to the phone and provisions a signed certificate that identifies the user (e.g., SN=user@nowhere-domain.com) to the phone. The signed certificate is used for authenticating to network registrar and web services. The user can now use the phone to send and receive calls to and from any users within the enterprise or the local PSTN network using the SIP identity).
Regarding claim 8, the combination of Hirano, Krantz and Rajan discloses:
The system of claim 2, wherein comparing the first numeric code to the second numeric code input at the telephone comprises comparing a hash of the first numeric code to a hash of the second numeric code (Rajan: [0021] The service provider computes a second discrete exponential function Z′, using the element Q and the second random number y (step 180); [0022] The second discrete exponential function Z′ is computed as: Z′=h n(y)·Q where n is order of hash; [0023] After computing Z′, the service provider compares the value of Z with Z′. If the value matched, the access for the service (as requested by the user) of the service provider is given to the user device (step 190)).
Regarding claim 9, the combination of Hirano, Krantz and Rajan discloses:
The system of claim 1, wherein the one or more non-numeric metrics comprise at least one of: a user name, a password, a voiceprint, a facial recognition, a fingerprint, a palm print, a digital certificate, a security card, a user signature, and an iris scan (Hirano: [0172] The patient 
member can create a one-time password (disposable authentication means) according to the flow of FIG. 9. First, the patient member enters his member ID and password to log into the medical data management system (S9-1), and has the global menu for patient members displayed (S9-2)).
Regarding claim 10, the combination of Hirano, Krantz and Rajan discloses:
The system of claim 1 , wherein the authentication system sends the first numeric code to the telephony authentication system, wherein the telephony authentication system receives, from the telephone, a second numeric code, authenticates the user by comparing the first numeric code to the second numeric code, and grants access to the telephone based on the first numeric code matching the second numeric code (Krantz: [0007] When a user enters the numeric user identifier and PIN, a network server dynamically looks up the associated user, determines the phone used by the user, and returns the user identity to the phone. The phone then authenticates the user based on the extension and PIN or uses the user identity to enroll for credentials on behalf of the user; [0039] As further illustrated in FIG. 4, the authentication component 204 authenticates the telephone 104 based on the PIN 404. The authentication component 204 looks up the PIN 404 against the username/password identity credentials associated with the PIN 404. The authentication component 204 uses the PIN 404 to verify that the user using the telephone 104 at the particular extension 402 is in fact the correct user assigned to the extension 402).
Regarding claim 11, Hirano discloses:
A method for authenticating a user, comprising:
receiving, by a microprocessor, a request to authenticate the user, wherein the request to authenticate the user requires one or more non-numeric metrics (see FIG. 9; step S9-1; i.e. member ID and password) to authenticate the user from a first user input into a user device ([0172] First, the patient member enters his member ID and password to log into the medical data management system (S9-1)); 
validating, by the microprocessor, the request to authenticate the user that requires the one or more non-numeric metrics ([0172] First, the patient member enters his member ID and password to log into the medical data management system (S9-1), and has the global menu for patient members displayed); 
after validating the request to authenticate the user that requires the one or more non-numeric metrics ([0172] First, the patient member enters his member ID and password to log into the medical data management system (S9-1), and has the global menu for patient members displayed. Examiner’s Note: It is evident that ‘display of global menu for patient members’ is an indication that authentication of patient member is successful and validated), 
generating, by the microprocessor, a first numeric code, different than the one or more non-numeric metrics, based on a subsequent user input into the user device, different than the first user input ([0172] selects a one-time password creation button (S9-3); [0173] There are two methods of creating a one-time password to select from (S9-4) … If additional ones need to be created, the number of additional ones is entered (S9-7, S9-8). Then, the system creates common one-time passwords and sets a period of validity (S9-9)); and 
sending, by the microprocessor, the first numeric code for display to the user ([0173] Thereafter, the created common one-time passwords are displayed on screen (S9-11)).
Hirano fails to disclose:
wherein the first numeric code is used to grant access to a telephone that requires authentication via a numeric keypad on the telephone; a telephony authentication system to authenticate the user at the telephone. 
However, Krantz discloses:
	wherein the first numeric code is used to grant access to a telephone that requires authentication via a numeric keypad on the telephone ([0007] When a user enters the numeric user identifier and PIN, a network server dynamically looks up the associated user, determines the phone used by the user, and returns the user identity to the phone. The phone then authenticates the user based on the extension and PIN or uses the user identity to enroll for credentials on behalf of the user; [0039] As further illustrated in FIG. 4, the authentication component 204 authenticates the telephone 104 based on the PIN 404. The authentication component 204 looks up the PIN 404 against the username/password identity credentials associated with the PIN 404. The authentication component 204 uses the PIN 404 to verify that the user using the telephone 104 at the particular extension 402 is in fact the correct user assigned to the extension 402);
a telephony authentication system to authenticate the user at the telephone (FIG. 1; [0032] The system 100 also includes a provisioning component 108 for receiving the identification code 106 and provisioning the telephone 104 to a telephony infrastructure 110 based on the identification code 106 … the provisioning component 108 enables the user to provision the telephone 104 and thereby communicate through the telephony infrastructure 110 without the intervention of network administration).
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Hirano reference and have an authenticating system for granting access to a telephone through Personal Identification Number (PIN), as disclosed by Krantz.
	The motivation to have the authenticating system for granting access to a telephone through Personal Identification Number (PIN) is to allow user to grant access to the telephone through telephone keypad (See Krantz: [0039]). 
The combination of Hirano and Krantz fails to disclose:
after receiving a request from a telephony authentication system of the telephone, sends the first numeric code to the telephony authentication system.
However, Rajan discloses:
after receiving a request from a Service Provider [telephony authentication system of the telephone], sends the encrypted second random number y [first numeric code] to the Service Provider [telephony authentication system] ([0018] After the authentication server authenticates the user device, a second random number y is generated; [0019] The encrypted second random number y, user id and element Q are sent to the service provider (step 150); [0022] Alternatively, the pre-defined number can be send by the authentication server along with the second random number to the user device and the service provider; [0024] Alternatively, the user may send the user id to a service provider and the service provider may redirect it to an authentication server.
Examiner notes that redirection by the service provider of the user to the authentication server is construed as ‘after receiving a request from a Service provider’).
It would have been obvious to an ordinary skill in the art before the effective filing date of the claimed invention to modify the Hirano and Krantz references and include an authentication mechanism between authentication server and service provider, as disclosed by Rajan.
The motivation to include Rajan’s disclosed authentication mechanism is to ensure that not only user is authenticated through the authentication server but also allows the service provider to verify the user credentials through the authentication server by comparing the values of generated random numbers by the authentication server when user was authenticated using non-numeric metrics.
Regarding claim 12, the combination of Hirano, Krantz and Rajan discloses:
The method of claim 11, wherein the telephony authentication system authenticates the user at the telephone by comparing the first numeric code to a second numeric code input at the telephone (Rajan: [0022] the pre-defined number can be send by the authentication server along with the second random number to the user device and the service provider; [0023] After computing Z′, the service provider compares the value of Z with Z′. If the value matched, the access for the service (as requested by the user) of the service provider is given to the user device (step 190)).
Regarding claim 15, the combination of Hirano, Krantz and Rajan discloses:
The method of claim 12, wherein the sent first numeric code is associated with a validity time period (Hirano: [0173] the system creates common one-time passwords and sets a period of validity).
Regarding claim 16, the combination of Hirano, Krantz and Rajan discloses:
The method of claim 12, wherein telephony authentication system grants access to the telephone if the first numeric code matches the second numeric code (Krantz: [0075] At 1200, a telephone of a user is authenticated to a communications network using a user identifier and PIN. At 1202, a certificate is issued to the telephone based on the user identifier and the PIN. At 1204, the telephone is registered to the network using the certificate).
Regarding claim 17, the combination of Hirano, Krantz and Rajan discloses:
The method of claim 16, wherein the telephony authentication system grants access to another telephone system based on the access granted to the telephone as part of a single sign-on process (Krantz: [0068] The mobile user presses a logon button and, enters an extension/phone number and PIN. The phone discovers the network, which verifies the extension/phone number and PIN. The network provisions a SIP URI to the phone and provisions a signed certificate that identifies the user (e.g., SN=user@nowhere-domain.com) to the phone. The signed certificate is used for authenticating to network registrar and web services. The user can now use the phone to send and receive calls to and from any users within the enterprise or the local PSTN network using the SIP identity).
Regarding claim 18, the combination of Hirano, Krantz and Rajan discloses:
The method of claim 12, wherein comparing the first numeric code to the second numeric code input at the telephone comprises comparing a hash of the first numeric code to a hash of the second numeric code (Rajan: [0021] The service provider computes a second discrete exponential function Z′, using the element Q and the second random number y (step 180); [0022] The second discrete exponential function Z′ is computed as: Z′=h n(y)·Q where n is order of hash; [0023] After computing Z′, the service provider compares the value of Z with Z′. If the value matched, the access for the service (as requested by the user) of the service provider is given to the user device (step 190)).
Regarding claim 19, the combination of Hirano, Krantz and Rajan discloses:
The method of claim 11, wherein the one or more non-numeric metrics comprise at least one of: a user name, a password, a voiceprint, a facial recognition, a fingerprint, a palm print, a digital certificate, a security card, a user signature, and an iris scan (Hirano: [0172] The patient 
member can create a one-time password (disposable authentication means) according to the flow of FIG. 9. First, the patient member enters his member ID and password to log into the medical data management system (S9-1), and has the global menu for patient members displayed (S9-2)).
Regarding claim 20, the combination of Hirano, Krantz and Rajan discloses:
The method of claim 11, wherein the authentication system sends the first numeric code to the telephony authentication system, wherein the telephony authentication system receives, from the telephone, a second numeric code, authenticates the user by comparing the first numeric code to the second numeric code, and grants access to the telephone based on the first numeric code matching the second numeric code (Krantz: [0007] When a user enters the numeric user identifier and PIN, a network server dynamically looks up the associated user, determines the phone used by the user, and returns the user identity to the phone. The phone then authenticates the user based on the extension and PIN or uses the user identity to enroll for credentials on behalf of the user; [0039] As further illustrated in FIG. 4, the authentication component 204 authenticates the telephone 104 based on the PIN 404. The authentication component 204 looks up the PIN 404 against the username/password identity credentials associated with the PIN 404. The authentication component 204 uses the PIN 404 to verify that the user using the telephone 104 at the particular extension 402 is in fact the correct user assigned to the extension 402).
Regarding claim 21, the combination of Hirano, Krantz and Rajan discloses:
The system of claim 1, wherein the second random number y [first numeric code] is sent to the Service Provider [telephony authentication system] after the user attempts to authenticate from the user device [telephone] (Rajan: [0015] When a user wants to access a service, the user provides a service request for the service; [0019] The encrypted second random number y, user id and element Q are sent to the service provider (step 150)).  
Regarding claim 22, the combination of Hirano, Krantz and Rajan discloses:
The method of claim 11, wherein the second random number y [first numeric code] is sent to the Service Provider [telephony authentication system] after the user attempts to authenticate from the user device [telephone] (Rajan: [0015] When a user wants to access a service, the user provides a service request for the service; [0019] The encrypted second random number y, user id and element Q are sent to the service provider (step 150)).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED M AHSAN/             Patent Examiner, Art Unit 2432